DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claim 1, in addition to other limitations in the claim, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: 
a multi-wire embedding horn 120 in which a plurality of wire outlets 121 is formed in a specific arrangement so that the plurality of wires W are simultaneously discharged and embedded in the substrate B to form the antenna line AW, which is connected in a parallel pattern, wherein when two or more wire outlets 121 are formed in the multi-wire embedding horn 120, a second wire outlet 121b is formed such that a straight center line CL1 of a first wire outlet 121a and a straight center line CL2 of a second wire outlet 121b are shifted from each other with respect to the first wire outlet 121a; and the straight center line CL1 of the first wire outlet 121a, a straight center line CL3 of a third wire outlet 121c, and a straight center line CLn of an nth wire outlet are located on a same line or shifted from each other from the third wire outlet 121c; and an arrangement of the antenna line AW, in which the plurality of wires W are embedded and formed in a parallel pattern, is densified, thereby maximizing communication efficiency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lang (8,646,675), Lolii (8,397,377), and Finn et al. (6,698,089) disclose a wire embedding head for forming an antenna line, comprising: a head housing for embedding a wire which is inserted and an antenna line is formed on a substrate, an ultrasonic generator for melting the substrate when the wire is embedded, and a horn with one wire outlet is discharged and embedded in the substrate; but there is no teaching of a horn with a plurality of wire outlets for multiple wires which simultaneously discharged and embedded based on a specific position determined on a substrate and the allowable subject matter described above.
TDK Corp. (2004-119922) discloses a method for winding a multiple of coils around a bobbin of a drum core using a plurality of nozzles and rotating the nozzles at a prescribed rotation center to achieve multi-wire parallel windings, but the nozzles are not in a horn and there is no teaching of a plurality of wire outlets for multiple wires which simultaneously discharged and embedded based on a specific position determined on a substrate and the allowable subject matter described above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             3/19/21